DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 25, 2022 has been entered.
Drawings
The drawings are objected to because it is unclear what happened to original figure 3, whereas now there is a second figure 4 present in the application.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

 Specification
The amendment filed March 25, 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Paragraph 0008, the newly added first line is considered new matter because it was not previously present or defined in the specification.  While applicant can use the definition of a PICC line and its inherency of its location in arguments, incorporating this phrase would constitute new matter.  
Paragraph 0010 newly added phrase starting with “from the handling of the sleeve before placement….” is considered new matter.  
Paragraph 0013 newly added phrase “with a solid fabric in the body and the mesh fabric over the opening” is considered new matter. 
Paragraph 0014 newly added phrase “with mesh fabric throughout the body of the sleeve and the mesh fabric over the opening” is considered new matter.
Paragraph 0020 newly added phrase “nominal brand and size” is considered to be new matter. 
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Objections
Claim 1 is objected to because of the following informalities: in claim 1 part a, applicant uses the phrase “the catheter external to the body”.  It is unclear if this catheter is the same catheter as the PICC line.  For purposes of examination, examiner is treating them to be the same catheter. 
Examiner notes that claim 2 has been withdrawn in the status indicator for the claims submitted September 10, 2021.  For the purposes of examination, examiner is considering claim 2 as cancelled.  Claims that are considered withdrawn generally are a result of a restriction/election requirement, not general claim amendments or cancellations.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  examiner would like to note that when claim 3 is interpreted as a mesh that has a treatment that renders the material on all sides to be antibacterial, moisture wicking, and odor resistant, this repeats limitations already set forth in claim 1 from which it depends. Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2008/0208130 to Furman (Furman) in view of U.S. Patent No. 4,470,410 to Elliott (Elliott), U.S. Publication No. 2017/0136216 to Razdan et al. (Razdan) and U.S. Publication No. 2015/0150360 to Soriano et al. (Soriano). 
Regarding claim 1, Furman teaches a sleeve (20) that wraps around the arm (see fig. 2) for use with a PICC lines (0027) in place in the arm comprising: pieces of fabric joined together to form the body of the sleeve (0027-0028) and positioned so that  portion of the joined fabric have an open space (under element 30- 0018) that exposes the PICC insertion area in the upper arm above the elbow (abstract, see fig. 1) and the catheter external to the body (see fig. 1); wherein the material with a treatment that renders the material throughout the sleeve and on all sides to have attributes of antibacterial properties (0023, 0028), but fails to explicitly teach a rectangular shaped flap across an opening in the sleeve between the proximal and opposite distal ends, the material as a mesh fabric, or material that has the simultaneous attributes of antibacterial, moisture wicking and odor resistant properties.  
Elliott teaches a rectangular shaped flap across an opening in the sleeve between the proximal and opposite distal ends (Col. 4 ln. 40-61) the extend horizontally across the arm from the seam that joins the fabric of the opening of the body to the body of the sleeve and over the PICC line insertion area and external catheter (see fig. 1).
Radzen teaches the material as a mesh fabric (0026).
Soriano teaches material having simultaneous attributes of antibacterial, moisture wicking, and odor resistant properties (0043). 
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have included simultaneous attributes of antibacterial, moisture wicking, and odor resistant properties in order to prevent unpleasant odors from emanating from the site, the material as mesh to allow the air to pass through (Radzen 0026) and to have included the flap across an opening in the sleeve in order to protect the site from debris.  
Regarding claim 3, Furman in view of Elliot, Radzen, and Soriano teach the claim limitations of claim 1, where Radzen teaches the fabric is comprised of mesh (0026) that is flexible and breathable (0026), and Soriano teaches a treatment that renders the material to have the simultaneous attributes of antibacterial, moisture wicking, and odor resistant properties (0043).
Regarding claim 4, Furman in view of Elliott teach the claim limitations of claim 1, where Elliott teaches the rectangular flap is secured with a fastener (Col. 4 ln. 40-61) on the interior edge of the treated mesh fabric providing containment of the picc line with no element protruding from the seam no closure of the sleeve (see fig. 1).
Response to Arguments
Applicant’s arguments with respect to claims 1 and 3-4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E EISENBERG whose telephone number is (571)270-5879. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA E EISENBERG/Primary Examiner, Art Unit 3783